Exhibit 10.1

 

AMENDMENT NO. 1 TO

 

2013 STOCK INCENTIVE PLAN

 

OF OPHTHOTECH CORPORATION

 

The 2013 Stock Incentive Plan (the “Plan”) of Ophthotech Corporation (the
“Company”) is hereby amended as follows (all capitalized terms used and not
defined herein shall have the respective meanings ascribed to such terms in the
Plan):

 

1.              Section 9(c)(4) of the Plan be and hereby is deleted in its
entirety and the following is inserted in lieu thereof:

 

(4)   Effect on Restricted Stock Units with Time-Based Vesting. Notwithstanding
the provisions of Section 9(b), except to the extent specifically provided to
the contrary in the instrument evidencing any Restricted Stock Unit or any other
agreement between a Participant and the Company, each Restricted Stock Unit that
vests solely based on the passage of time shall immediately become free from all
conditions or restrictions if, on or prior to the first anniversary of the date
of the consummation of the Change in Control Event, the Participant’s employment
with the Company or the acquiring or succeeding corporation is terminated for
Good Reason by the Participant or is terminated without Cause by the Company or
the acquiring or succeeding corporation.

 

2.              Section 9(c) of the Plan be and hereby is further amended to
include a new sub-paragraph (5) as follows:

 

(5)   Effect on Other Awards. The Board may specify in an Award at the time of
the grant the effect of a Change in Control Event on any SAR, any Restricted
Stock Unit that includes vesting criteria other than solely the passage of time
and any Other Stock-Based Award.

 

3.              Except as aforesaid, the Plan shall remain in full force and
effect.

 

* * *

 

 

Approved by the Board of Directors
on June 4, 2015.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Amendment to the Amended and
Restated 2007 Stock Incentive Plan to be signed by its Chief Executive Officer
this 4th day of June, 2015.

 

 

OPHTHOTECH CORPORATION

 

 

 

By:

/s/ David R. Guyer

 

2

--------------------------------------------------------------------------------